ORDER

PER CURIAM.
Richard Curtright (“Driver”) appeals the judgment upholding revocation of his driver’s license pursuant to section 571.041 RSMo Supp.1999. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The Director of Revenue introduced substantial evidence that Driver refused the test and the trial court was not required to believe Driver’s testimony that he did not knowingly refuse to take the test because he was suffering from an acute concussion. An extended opinion would be of no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).